Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04722 FMI Mutual Funds, Inc. (Exact name of registrant as specified in charter) 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Ted D. Kellner Fiduciary Management, Inc. 100 East Wisconsin Avenue, Suite 2200 Milwaukee, WI 53202 (Name and address of agent for service) 1-414-226-4555 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER Date of reporting period: JUNE 30, 2008 Item 1. Schedule of Investments. FMI Provident Trust Strategy Fund Schedule of Investments June 30, 2008 (Unaudited) Shares or Principal Amount Value COMMON STOCKS-61.3% (A) COMMERCIAL SERVICES SECTOR-5.4% Personnel Services-5.4% 52,850 Manpower Inc. $3,077,984 FINANCE SECTOR-13.6% Investment Banks/Brokers-8.6% 5,450 CME Group Inc.* 2,088,385 138,220 Charles Schwab Corp. 2,839,039 4,927,424 Investment Managers-5.0% 50,000 T. Rowe Price Group Inc. 2,823,500 HEALTH SERVICES SECTOR-9.1% Health Industry Services-9.1% 48,000 Express Scripts, Inc.* 3,010,560 50,000 Pharmaceutical Product Development, Inc. 2,145,000 5,155,560 HEALTH TECHNOLOGY SECTOR-6.1% Medical Specialties-6.1% 54,800 Stryker Corp. 3,445,824 INDUSTRIAL SERVICES SECTOR-8.7% Contract Drilling-4.5% 36,100 Helmerich & Payne, Inc. 2,599,922 Engineering & Construction-4.2% 29,400 Jacobs Engineering Group Inc.* 2,372,580 RETAIL TRADE SECTOR-5.9% Home Improvement Chains-5.9% 78,150 Fastenal Co. 3,372,954 TECHNOLOGY SERVICES SECTOR-10.6% Information Technology Services-10.6% 92,970 Cognizant Technology Solutions Corp.* 3,022,455 69,920 Infosys Technologies Ltd. SP-ADR 3,038,723 6,061,178 TRANSPORTATION SECTOR-1.9% Trucking-1.9% 72,000 Heartland Express, Inc. 1,073,520 Total common stocks (Cost $28,676,324) 34,910,446 SHORT-TERM INVESTMENTS-36.7% (A) Federal Agencies-29.8% $2,000,000 Federal Home Loan Bank, 2.11%, due 7/16/08 1,998,242 7,000,000 Federal Home Loan Bank, 2.12%, due 7/17/08 6,993,404 3,000,000 Federal Home Loan Bank, 2.10%, due 7/25/08 2,995,800 5,000,000 Federal Home Loan Bank, 2.04%, due 8/04/08 4,990,367 Total federal agencies (Cost $16,977,813) 16,977,813 Variable Rate Demand Notes-6.9% 1,197,800 U.S. Bank, N.A., 2.23% 1,197,800 2,700,000 Wisconsin Corporate Central Credit Union, 2.15% 2,700,000 Total variable rate demand notes (Cost $3,897,800) 3,897,800 Total short-term investments (Cost $20,875,613) 20,875,613 Total investments-98.0% (Cost $49,551,937) 55,786,059 Cash and receivables, less liabilities-2.0% (A) 1,132,347 TOTAL NET ASSETS-100.0% $56,918,406 * Non-income producing security. (A) Percentages for the various classifications relate to net assets. ADR-American Depositary Receipts As of June 30, 2008, the cost of investments for federal income tax purposes was equal to the cost for financial reporting purposes. The tax components of unrealized appreciation/depreciation were as follows: Aggregate gross unrealized appreciation $8,090,869 Aggregate gross unrealized depreciation (1,856,747) Net unrealized appreciation $6,234,122 THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND'S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT. THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND'S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "1940 Act")) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by 30a-3(b) under the 1940 Act and Rules 15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last N-Q fiscal quarter filing that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a -2(a)). Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) FMI Mutual Funds, Inc . By (Signature and Title) /s/Ted D. Kellner Ted D. Kellner, President Date 08/11/2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/Ted D. Kellner Ted D. Kellner, President Date 08/11/2008 By (Signature and Title) /s/Ted D. Kellner Ted D. Kellner, Treasurer Date 08/11/2008
